Citation Nr: 1550646	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-47 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

(The issue of entitlement to an annual clothing allowance pursuant to 38 C.F.R. 
§ 3.810 is addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

As indicated on the title page, the Veteran has another appeal before the Board.  The claim in that appeal arose from the Columbia VAMC, and this claim arose from the Columbia, South Carolina RO (VBA).  As the matters arose out of different Agencies of Original Jurisdiction (AOJs), they must be addressed in separate decisions.   BVA Directive 8430, paragraph 14(c)(1).  Separate docket numbers were previously assigned.  

In July 2012, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In November 2012 and February 2015, the Board remanded the claim for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to comply with the Board's February 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Contrary to the remand directives, in a May 2015 addendum opinion, the examiner did not reconcile the Veteran's prior PTSD diagnoses or other psychiatric diagnoses.  Further, in both the addendum opinion and in the underlying January 2013 report, the examiner failed to provide a rationale as to why the Veteran's current schizoaffective disorder was unrelated to service, including the verified stressor.  

Accordingly, the case is REMANDED for the following action:

1. RETURN THE FILE TO THE EXAMINER WHO CONDUCTED THE MAY 2015 EXAMINATION FOR A FURTHER ADDENDUM. 

IF THE EXAMINER IS NOT AVAILABLE, A FURTHER COMPLETE EXAMINATION MUST BE CONDUCTED. The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

All examination findings, ALONG WITH A COMPLETE EXPLANATION FOR ALL OPINIONS EXPRESSED, must be set forth in the examination report.

(A.)  The examiner is requested to first clearly identify all current psychiatric disabilities.  IF THERE IS DISAGREEMENT WITH A PREVIOUS DIAGNOSIS, INCLUDING PTSD, THE EXAMINER MUST EXPLAIN WHY, AND IF IT IS A MATTER WHERE THE DISABILITY RESOLVED, THE EXAMINER MUST EXPLAIN THE REASON FOR SUCH RESOLUTION. THE EXAMINER MUST ALSO ATTEMPT TO IDENTIFY THE TIME AT WHICH THE DISORDER RESOLVED.  IN SUCH A CASE, THE EXAMINER MUST RENDER THE BELOW OPINIONS AS TO THE PERIOD DURING WHICH THE DISORDER WAS PRESENT.

The examiner's attention is drawn to the following:

* August 2006 VA medical records (VAMRs), documenting recurrent nightmares related to an in-service incident involving a fellow service member who died after falling overboard.

* May 2007 VAMRs, documenting nightmares in connection with an in-service stressor, and apparent PTSD symptoms.

* June 2007 Social Security Administration (SSA) Mental Status Examination, diagnosing dysthymia/depression.  The Veteran's symptoms were suggestive of PTSD, but did not satisfy the clinical criteria for a PTSD diagnosis.

* July 2007 SSA Psychiatric Review, diagnosing affective disorders to include dysthymia.

* August 2007 VAMRs, documenting a negative screening for PTSD.

* September 2007 VAMRs (mental health consultation), documenting anxiety, depression, and insomnia.
* October 2007 VAMRs, noting that the Veteran's symptoms were associated with PTSD.

* October 2007 VAMRs, diagnosing PTSD. See also December 2008, May 2009 VAMRs, February 2010 VAMRs. 

* March 2008 private medical records (PMRs), documenting symptoms consistent with PTSD.

* May 2008 PMRs, documenting depression, anxiety, and sleep and anger management problems.  See also September 2008, October 2008, and January 2009 VAMRs.

* April 2008 PMRs, observing that the Veteran's symptoms are "PTSD-like," but that he "does not have the disorder." See also May and August 2008 PMRs.

* June 2008 VAMRs, noting a diagnosis of depressive disorder and pain disorder related to psychological and physical medical factors.

* July 2008 VAMRs, providing a working diagnosis of PTSD.

* December 2008 VAMRs, diagnosing a mood disorder.

* January 2009 PMRs, not diagnosing PTSD but finding that the Veteran had "residual problems from the drowning of his shipmate." 

* March 2009 SSA Disability Determination, noting a diagnosis of anxiety related disorders that began in January 2005.  See also February 2009 SSA Disability Ruling.

* May 2009 VAMRs, diagnosing schizoaffective disorder.  See also February 2010 VAMRs and August 2010 VAMRs.

* August 2010 VAMRs, diagnosing PTSD.

* October 2010 VAMRs, noting a medical history characterized by PTSD symptoms, depressive disorder, and schizoaffective disorder.

* January 2013 VA Examination Report and May 2015 Addendum, finding that the Veteran's verified in-service stressor was adequate to support a diagnosis of PTSD, but that the Veteran did not have PTSD.  The examiner diagnosed schizoaffective disorder but did not reconcile the prior diagnoses rendered.  The examiner provided a negative nexus opinion without rationale.

* April 2013, September 2014, and May 2015 VA treatment records documenting a diagnosis of PTSD.  VBMS Entry May 27, 2015.  

(B.)  With respect to PTSD, the RO/AMC MUST PROVIDE THE EXAMINER WITH A SUMMARY OF ALL VERIFIED IN SERVICE STRESSORS (currently- the death of Seaman G.S. after being lost overboard).  See December 2012 Memorandum.  The examiner must be instructed that only these events, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner must then comment upon the link between any PTSD present during the course of the appeal and all verified in-service stressors, including the fear of hostile military or terrorist activity.

(C.)  For each disorder other than PTSD present during the course of the appeal, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service, including the Veteran's verified stressor (the death of Seaman G.S. after being lost overboard).

The examiner's attention is drawn to the following:

* November 1971 Report of Medical Examination, indicating no psychiatric problems on entrance to service.

* November 1971 Report of Medical History, denying frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.

* January 1974 Report of Medical Examination, indicating no psychiatric problems on separation from service.

* July 2012 hearing testimony of the Veteran that he did not have mental health problems in service and that he had begun mental health treatment within the last six years.

* January 2013 VA Examination Report and May 2015 Addendum, diagnosing schizoaffective disorder and providing a negative nexus opinion without rationale.
(D.)  The examiner must also provide an opinion as to whether a psychosis manifested within one year of separation from service.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinions.  If the report is deficient in this regard, return the claims file to the VA examiner for further review and discussion.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




